Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AO

 

FORTY-FOURTH AMENDMENT

TO

RESTATED AND AMENDED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY LLC

 

This Forty-fourth Amendment (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into a certain Restated and Amended CSG Master Subscriber
Management System Agreement dated effective as of February 9, 2009, as amended
(collectively the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

CSG and Customer agree as follows as of the Effective Date:

 

1.    Customer has requested and CSG has agreed to provide an additional service
order distribution interface (”SODI”) to support Customer's Nex Gen Provisioning
project.  As a result, and in accordance with the terms of the agreement:

 

(a)  The ****** maintenance fee of $*********** pursuant to Schedule F, CSG
Services, II. Interfaces, Section D. Telephony, A. Service Order Distribution
Interface, 3. Maintenance (per interface) of the Agreement, will be invoiced by
CSG to Customer for the additional instance of SODI referenced in this Section 1
upon completion of implementation, pursuant to that certain Statement of Work
entitled "Service Order Distribution (SODI) Interface for Nex Gen Provisioning
Implementations" (CSG document no. 2503970), of such SODI instance (the "SODI
Nex Gen SOW").

 

(b)  CSG will invoice and Customer agrees to pay an additional ******* fee of
$******** for the SODI referenced in this Section 1 in Customer's
production/training environment pursuant to Schedule F, CSG SERVICES, II.
Interfaces, D. Telephony, A. Service Order Distribution Interface, 4. Operations
Support, upon completion of implementation, pursuant to the SODI Nex Gen SOW.

 

(c) Section 8(ii) of the Fifteenth Amendment dated January 11, 2011 (CSG
document no. 2306672), as amended by the Seventeenth Amendment dated November 4,
2011 (CSG document no. 2507468), and as further amended by Section 1(b) of the
Thirty-second Amendment dated August 8, 2012 (CSG document no. 2313710), is
hereby amended to increase the ******* support fee of $*********** per ***** by
$******** to $*********** for the SODI in Customer's CTER ("QAKA") environment.

 

2.    Customer has requested and CSG has agreed to provide an additional third
party verification interface (the ”TPV Interface”) to support Customer's Nex Gen
Provisioning project.  As a result, and in accordance with the terms of the
agreement:

 

(a)  CSG will invoice and Customer agrees to pay an additional ******
maintenance and processing fee of $********* pursuant to Schedule F, CSG
Services, II Interfaces, Section D. Telephony, C. Automated Third Party
Verification for Voice Services Interface, 3. Maintenance and Processing Fees
for the TPV Interface referenced in this Section 2 upon completion of the
implementation, pursuant to that certain Statement of

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Work entitled "Third Party Verification Interface & ENI Port Nex Gen
Provisioning" (CSG document no. 2504003), of such TPV Interface instance and
event notification interface ("ENI") ports.

 

THIS AMENDMENT is executed on the day and year of the last signature below (the
“Effective Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing

 

Title:  EVP, CAO & General Counsel

 

Name:  Michael Ciszek

 

Name:  Joseph T. Ruble

 

Date:  10/30/13

 

Date:  30 Oct 2013

 

 